IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 6, 2009

                                     No. 08-60502                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ZUNDRIA D. CRAWFORD

                                                  Plaintiff-Appellant
v.

BAXTER HEALTHCARE CORP.

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:06-CV-125


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       This is an employment discrimination case that reaches us on appeal from
a grant of summary judgment by the United States District Court for the
Northern District of Mississippi.
       From late November 2003 to late September 2005, the plaintiff-appellant,
Zundria Crawford, worked for defendant-appellee Baxter Healthcare Corp., a
medical devices company, in its Cleveland, Mississippi, facility. From November


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 08-60502

24, 2003, until January 1, 2005, she was a "Quality Lab Associate" in the
facility's microbiology lab. Then Baxter transferred her to the chemistry lab,
where she worked until she was fired on September 29, 2005. She filed a
discrimination complaint with the EEOC, which granted her a right to sue letter
without issuing a determination. She filed suit in federal court on July 17, 2007.
         The district court granted summary judgment for Baxter, holding that she
did not successfully make out a prima facie case of discrimination and that even
if she had, Baxter offered a non-discriminatory reason for its action, which
Crawford failed to refute.1 Because we agree with the district court that she has
not made out a prima facie case, we need go no further in our analysis.
         As to the prima facie case for discriminatory termination, Crawford was
replaced by another African-American, and she has not shown that Baxter
treated her less favorably than any similarly situated employee.2 Her record of
poor work performance far exceeds that of any other employee whose record she
cites.
         As to the prima facie case for retaliation, Crawford’s own brief
acknowledges that she was unqualified for the chemistry lab job from which she
was fired.3 This transfer to this lab from the microbiology lab took place in
January 2005, long before she made the complaint that allegedly led to Baxter’s


         1
           The district court wrote: “In this case, defendant has produced one of the most
carefully and extensively documented records of inadequate work performance which this court
has encountered. . . . [T]he court has no doubt that plaintiff was, in fact, terminated because
of her poor work performance and because of her difficult attitude in dealing with co-workers
and supervisors, rather than because of discrimination or retaliation.”
        2
          See Okoye v. Univ. of Texas Houston Health Science Center, 245 F.3d 507, 513-14
(5th Cir. 2001).
        3
          “Instead of Baxter continuing to help Ms. Crawford improve in the behavioral area,
Baxter transferred her to the Chem Lab which was outside of her qualifications and ability
which resulted ultimately in her termination.”

                                              2
                                 No. 08-60502

retaliatory treatment. Thus, this complaint could not possibly have been the
reason for her termination, because, as she herself acknowledges, her lack of
ability to perform her new job was the reason she was fired. Even without this
acknowledgement, her prima facie case on retaliation would undoubtedly fail,
given her poor record before and after she made her complaint and the utter lack
of evidence of a causal relationship between the complaint and her ultimate
termination.
      This court's review of grants of summary judgment is de novo. Accordingly,
we have carefully reviewed the parties’ submissions and the record. We find that
Crawford has failed to establish a prima facie case for either of her claims. The
judgment of the district court is therefore AFFIRMED.




                                       3